DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January 21, 2021, has been entered.  Claims 1-4, 21 and 24-29 are currently pending in the application.  Claims 5-8, 12-20, 22 and 23 have been cancelled.  All previous rejections of claims 5-8, 12-20, 22 and 23 have been withdrawn in view of the cancellation of claims 5-8, 12-20, 22 and 23.  The previous prior art rejections of claims 1-4 and 21 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 21 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 claims a composition, where the composition “comprises additives comprising of a tetrahydrocannabinol extract, a cannabidiol extract, a hemp extract or combinations thereof…”  Where the additives “comprise of”, it is unclear if applicant intends to claim the additives as part of a Markush group, or if other additives can be present to meet the claim since the group “comprises” the claimed components.  See MPEP § 2117.  For purposes of examination, the claim will be considered to claim the composition comprising an additive selected from the group consisting of a tetrahydrocannabinol extract, a cannabidiol extract, a hemp extract or combinations thereof.
Regarding claims 24-26, where the “additives comprise” the different extracts from claim 1, the claims will be considered to limit the additive to the particular extract recited in each claim.  For example, claim 24 will be considered to claim the composition of claim 1, wherein the additive is cannabidiol extract.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded January 27, 2021, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view of Ott et al. (US 2003/0012824).
Regarding claim 1, Tyler teaches a composition comprising glycerin and an enhanced kava extract of a noble kava that is safe for human consumption (see entire document).
Tyler is silent as to the product further comprising a tetrahydrocannabinol (THC) extract, cannabidiol extract (CBD), hemp extract, or combinations thereof.
Ott et al. teach products for reducing anxiety, where the products include herbal compounds that exhibit anxiety-reducing activity.  These herbal compounds include extracts from Cannabis sativa (marijuana) and Piper methysticum (kava-kava) [0010].
Therefore, where Tyler teaches a kavalactone composition, and where Ott et al. teach combinations of kava extract and cannabis extract for reduction of anxiety, it would have been obvious to have provided a product as claimed that comprises a kava extract in glycerin in combination with THC, CBD and/or hemp extract where kava extract and cannabis extract are taught in the prior art to be combined.  Therefore, the claimed combination is not considered to represent an unobvious contribution over the prior art.
Regarding claim 2, where the composition of claim 1 comprises a kava extract that is “extracted from” a kava plant, the part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the source of the extract provides a material 
Regarding claims 3 and 4, where the claim states that the kava is “extracted from a selected part of a kava plant using an extraction material…”, this is considered a product by process step.  Where the product of Tyler comprises a kava extract and glycerin the product of modified Tyler is considered to meet the composition of claim 3.
Regardless, Tyler teaches an alcohol extraction (“Our Proprietary Processing Method…”).
Regarding claim 21, Ott et al. teach products for reducing anxiety, where the products include herbal compounds that exhibit anxiety-reducing activity.  These herbal compounds additionally include California poppy [0010].  
Therefore, where Tyler teaches kava extract compositions, and where Ott et al. teach combinations of kava extract, cannabis extract, and poppy for reduction of anxiety, it would have been obvious to have provided a product as claimed that comprises kavalactones in combination with cannabinoids and/or poppy where kava extract, cannabis extract and poppy are taught in the prior art to be combined.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a composition comprising the claimed components that has anxiety reducing properties.
Regarding claim 29, where the composition of claim 1 comprises a kava extract that is “extracted from” a kava plant, the part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded January 27, 2021, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view of Ott et al. (US 2003/0012824) as applied to claim 1 above, and in further view of Roberts et al. (US 2014/0255371).
Modified Tyler teaches a composition as set forth above with regard to claim 1.  Modified Tyler is silent as the compositions comprising kava further comprising theanine and a vitamin.
Roberts et al. teach “physical optimization beverages” to improve the physical well-being of the consumer of the beverage [0002].  The beverages of Roberts et al. are taught to comprise fruit juice, lemon and lime as flavoring agents [0064], milk thistle as an antioxidant or anti-inflammatory agent [0050, 0064], vitamins including vitamin B [0051], theanine as an amino acid [0110], magnesium as a mineral supplement [0109], and kava as a relaxation agent [0061].
Therefore, as modified Tyler teaches a composition comprising a kava extract in combination with THC, CBD, and/or hemp extract as claimed, and as Roberts et al. teach the additionally claimed theanine and a vitamin in combination with kava in order to provide a beverage product, it would have been obvious to have combined the ingredients as claimed in order to provide the predictable result of a composition comprising a kava extract in combination with the additional ingredients.
Further, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

Therefore, in the absence of any showing that the claimed composition comprising a kava extract, THC, CBD, and/or hemp extract, theanine and a vitamin provides any unexpected results, the claimed composition is considered to be obvious over the teachings of Tyler in combination with Ott et al. and Roberts et al.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded January 27, 2021, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view of Ott et al. (US 2003/0012824) as applied to claim 2 above, and in further view of Gow et al. (US 2005/0069596; cited on IDS).
Modified Tyler teaches a composition comprising a kava extract as set forth above.  The extract of Tyler is taught to be from the kava root.
As set forth above with regard to claim 2, where the composition of claim 1 comprises a kava extract that is “extracted from” a kava plant, the part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction 
Regardless, Gow et al. teaches that the highest concentration of kavalactones are found in the roots.  They also teach that the kavalactones are found in other parts of the plant [0011].  Therefore, it would have been obvious to have obtained the kava extract from other parts of the kava plant, including the rhizome or basal stem as claimed, as Gow et al. teaches that the kavalactones occur throughout the plant.  As stated above, part of the kava plant from which the extract is extracted is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the source of the extract provides a material difference to the extract.
  
Response to Arguments

Applicant's arguments filed January 21, 2021, have been fully considered but are moot in view of new rejections necessitated by applicant’s claim amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791